Title: To James Madison from Albert Gallatin, [ca. 17 February] 1813
From: Gallatin, Albert
To: Madison, James


Dear Sir[ca. 17 February 1813]
It is necessary to open immediately the loan as we have not money enough to last us more than one month. I enclose for your signature the usual authority. The terms which it is intended to offer are to give for every 100 dollars loaned, six per cent stock to that amount & in addition thereto an annuity of one dollar a year for thirteen years. That annuity is equivalent to a premium of about 8½ per cent; and the two Stocks together will be tantamount to a Seven per cent stock irredeemable for 13 years. But I prefer the mode of not issuing any other stock than six per cent & to give a distinct stock for the short annuity. There is no probability that the money can be obtained cheaper. Respectfully Your obedt. Servt.
Albert Gallatin
The enclosed printed paper contains last year’s proposals; the manuscript those intended this year; both to be if you please returned, with any observations suggested by them.
